                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

EUGENE SCALIA,                                         )
Secretary of Labor,                                    )
United States Department of Labor,                     )
                                                       )
          Plaintiff,                                   )
                                                       )
v.                                                     ) Civil Action No. 3:17-cv-01187
                                                       ) Judge Campbell/Magistrate Judge Brown
                                                       )
ZANDER GROUP HOLDINGS, INC.;                           )
JEFFREY J. ZANDER, an individual;                      )
STEPHEN M. THOMPSON, an individual; and                )
ZANDER GROUP HOLDINGS, INC.                            )
EMPLOYEE STOCK OWNERSHIP PLAN,                         )
                                                       )
          Defendants.                                  )


                       PROPOSED CONSENT ORDER AND JUDGMENT

         Plaintiff Eugene Scalia, Secretary of the United States Department of Labor (the

“Secretary”), and Defendants Stephen M. Thompson, Jeffrey J. Zander, and Zander Group

Holdings, Inc. (“ZGH”) have agreed to settle the matters in controversy in this civil action and

agree to the entry of this Consent Order and Judgment. Mr. Zander and ZGH are referred to

collectively herein as the “ZGH Defendants,” and Mr. Thompson and the ZGH Defendants are

referred to collectively herein as “Defendants.”

         A.      This action arises under Title I of the Employee Retirement Income Security Act

of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., as amended, and was brought by the Secretary

pursuant to ERISA § 502(a)(2) and (5), 29 U.S.C. § 1132(a)(2) and (5), to obtain relief for

alleged breaches of fiduciary duty under ERISA § 409, 29 U.S.C. § 1109, and to enjoin acts and

practices that allegedly violate the provisions of Title I of ERISA.


                                                   1

     Case 3:17-cv-01187 Document 168 Filed 03/09/20 Page 1 of 6 PageID #: 11537
       B.      The Secretary filed a Complaint on August 23, 2017 against Defendants asserting

claims concerning the Zander Group Holdings, Inc. Employee Stock Ownership Plan (“ESOP”

or “Plan”). The Secretary has authority to enforce the provisions of Title I of ERISA by, among

other means, the filing and prosecution of claims against fiduciaries and other parties who are in

violation of Title I of ERISA pursuant to ERISA § 502(a)(2) and (5), 29 U.S.C. § 1132(a)(2) and

(5).

       C.      The ESOP was at all relevant times an employee pension benefit plan within the

meaning of ERISA §§ 3(2) and (3), 29 U.S.C. §§ 1002(2) and (3).

       D.      Defendants admit that this Court has subject matter jurisdiction over this action

pursuant to ERISA § 502(e)(1), 29 U.S.C. § 1132(e)(1), that venue of this action lies in this

District pursuant to ERISA § 502(e)(2), 29 U.S.C. § 1132(e)(2), and that this Court has personal

jurisdiction over them for all purposes relevant to this matter, including the entry of this Consent

Order and Judgment.

       E.      The Secretary and Defendants have agreed to resolve all matters in controversy

between them in this action (including the imposition by the Secretary of any penalty pursuant to

ERISA § 502(l), 29 U.S.C. § 1132(l)) and said parties now consent to entry of a Consent Order

and Judgment by this Court.

       F.      Defendants neither admit nor deny the allegations in the Secretary’s Complaint.

       G.      Upon consideration of the record herein, and as agreed to by the Secretary and

Defendants, the Court finds that it has jurisdiction to enter this Consent Order and Judgment.

       IT IS THEREFORE ORDERED that:

       1.      Within thirty (30) days of the Court’s entry of this Consent Order and Judgment,

Defendants shall pay, or cause their insurers to pay, the ESOP the sum of $3,818,181.82 (the



                                                 2

  Case 3:17-cv-01187 Document 168 Filed 03/09/20 Page 2 of 6 PageID #: 11538
“Settlement Payment”) to fully settle the claims against Defendants in the Secretary’s Complaint.

       2.       The Secretary is required to assess a civil penalty pursuant to ERISA § 502(l), 29

U.S.C. § 1132(l). The penalty under Section 502(l) is determined as a percentage of the

“applicable recovery amount” as that term is defined by ERISA. The amount of the Section

502(l) penalty will be separately assessed and collected by the Secretary.

       3.       Within five (5) business days of completing each obligation in Paragraphs 1 and 2

of this Consent Order and Judgment, Defendants agree to submit to the Secretary notice that they

have fulfilled each such obligation. Such notice shall be mailed to:

                Isabel Culver
                Regional Director
                U.S. Department of Labor
                Employee Benefits Security Administration
                Atlanta Regional Office
                61 Forsyth Street, SW
                Suite 7B54
                Atlanta, GA 30303

       4.       Upon the completion and receipt of the payment outlined in Paragraph 1 and the

Section 502(l) penalty referenced in Paragraph 2 herein, the Secretary expressly waives, releases,

and forever discharges all claims he has or could have asserted against Mr. Thompson, Mr.

Zander, and/or ZGH, or their respective predecessors or successors in interest, relating to, arising

out of, or in connection with the facts alleged in the Complaint filed in this action.

Notwithstanding the foregoing sentence, nothing in this Consent Order and Judgment shall be

deemed to waive any claim relating to enforcement of the terms set forth in this Consent Order

and Judgment.

       5.       Mr. Thompson and the ZGH Defendants each expressly waive, release and

forever discharge any and all claims that they have or may have against the Secretary, or any of

his agents, attorneys, employees, or representatives, relating to, arising out of, or in connection

                                                  3

  Case 3:17-cv-01187 Document 168 Filed 03/09/20 Page 3 of 6 PageID #: 11539
with the litigation of the claims in the Complaint filed in this action.

       6.       Mr. Thompson expressly waives, releases, and forever discharges all claims he

has or could have asserted against Mr. Zander and/or ZGH, or their respective predecessors or

successors in interest, relating to, arising out of, or in connection with the facts alleged in the

Complaint filed in this action, including, but not limited to, any claims for indemnification or

contribution.

       7.       The ZGH Defendants each expressly waive, release, and forever discharge all

claims they have or could have asserted against Mr. Thompson, or his predecessors or successors

in interest, relating to, arising out of, or in connection with the facts alleged in the Complaint

filed in this action, including, but not limited to, any claims for indemnification or contribution.

       8.       Each party shall bear its own attorneys’ fees and costs associated with the

litigation and settlement of this case.

       9.       The parties agree that this document may be executed via counterpart signatures

and that a signature via facsimile or PDF and electronic mail will be deemed an original

signature and will be binding upon the party transmitting the signature by facsimile or PDF and

electronic mail.

       10.      This Consent Order and Judgment does not affect or bind any governmental

agency other than the United States Department of Labor.

       11.      The Court shall retain jurisdiction over the parties and subject matter of this

action for the purpose of enforcing and/or interpreting this Consent Order and Judgment.

       12.      If the Court does not enter this Consent Order and Judgment, this agreement will

become void and the parties may proceed with litigation of the action as if they had never

executed this document.



                                                   4

  Case 3:17-cv-01187 Document 168 Filed 03/09/20 Page 4 of 6 PageID #: 11540
       13.     The Court finds that there is no just reason to delay the entry of this Consent

Order and Judgment and, pursuant to Rule 54(b) of the Federal Rules of Civil Procedure,

expressly directs the entry thereof as a Final Order and Judgment.



                               SO ORDERED this ___ day of ___________________ 2020.




                                             HON. WILLIAM L. CAMPBELL, JR.
                                             United States District Judge
                                             Middle District of Tennessee



 Plaintiff consents to the entry of the              Jeffrey J. Zander and Zander Group
 above Consent Order and Judgment:                   Holdings, Inc. consent to the entry of the
                                                     above Consent Order and Judgment:
 PLAINTIFF EUGENE SCALIA,
 SECRETARY OF LABOR                                  s/ Lars C. Golumbic
                                                     Lars C. Golumbic (admitted pro hac vice)
 KATE S. O’SCANNLAIN                                 Sean C. Abouchedid (admitted pro hac vice)
 Solicitor of Labor                                  GROOM LAW GROUP, CHARTERED
                                                     1701 Pennsylvania Avenue, N.W.
                                                     Suite 1200
 STANLEY E. KEEN                                     Washington, D.C. 20006
 Regional Solicitor                                  Tel: (202) 861-6615
                                                     Email: lgolumbic@groom.com
 ROBERT M. LEWIS, JR.                                        sabouchedid@groom.com
 Counsel
                                                     Mark E. Stamelos (TN 021021)
 /s/ Willow Eden Fort                                FORD HARRISON LLP
 Willow Eden Fort                                    150 3rd Avenue South, Ste. 2010
 Rachael Levinson Graeber                            Nashville, TN 37201
 U.S. Department of Labor                            Tel: (615) 574-6700
 Office of the Solicitor                             Email: mstamelos@fordharrison.com
 618 Church Street, Suite 230
                                                     Counsel for Jeffrey J. Zander and Zander
 Nashville, TN 37219                                 Group Holdings, Inc.
 Tel: (615) 781-5330
 Email: fort.willow@dol.gov
         Graeber.rachel@dol.gov

 Counsel for the Secretary of Labor

                                                 5

  Case 3:17-cv-01187 Document 168 Filed 03/09/20 Page 5 of 6 PageID #: 11541
                                        Stephen M. Thompson consents to the entry
                                        of the above Consent Order and Judgment:

                                        s/ Patrick DiCarlo
                                        Patrick DiCarlo
                                        THE DICARLO LAW FIRM
                                        1230 Peachtree Street, Suite 1900
                                        Atlanta, Georgia 30309
                                        Tel: (404) 942-3737
                                        Email: pat@dicarlolawfirm.com

                                        Counsel for Stephen M. Thompson




                                    6

Case 3:17-cv-01187 Document 168 Filed 03/09/20 Page 6 of 6 PageID #: 11542
